t c memo united_states tax_court david j and patricia a fogderud petitioners v commissioner of internal revenue respondent docket no filed date michael f o'donnell for respondent memorandum opinion pajak special_trial_judge this case comes before the court on respondent's motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code for the years in issue all rule references are to the tax_court rules_of_practice and procedure at the time the petition was filed petitioners resided in beloit wisconsin with respect to petitioner david j fogderud mr fogderud respondent determined deficiencies and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure sec_406 dollar_figure big_number dollar_figure with respect to petitioner patricia a fogderud respondent determined deficiencies and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure sec_406 dollar_figure big_number dollar_figure petitioners filed an objection to respondent's motion to dismiss a supplemental objection a second supplemental objection and respondent filed a response to petitioners’ objection as supplemented to respondent's motion a hearing was held on respondent's motion during the court's conference call with the parties mr fogderud decided not to appear at the hearing the parties filed a stipulation of facts the stipulated facts are as follows the separate notices of deficiency for the taxable years and upon which this case is based were mailed from milwaukee wisconsin to each petitioner at the same last_known_address in beloit wisconsin by certified mail on date a certified piece of first class mail mailed from milwaukee wisconsin to beloit wisconsin typically take sec_2 days for delivery petitioners were in the united_states on date the date the notices of deficiency were mailed to petitioners petitioners also were in the united_states on date the date on which the notices of deficiency would typically have been delivered to them through certified mail petitioners were in the united_states on date the 90th day after mailing of the notices of deficiency petitioners were out of the country for the period from date to date the 90-day period for timely filing a petition with this court expired on monday date which date was not a legal_holiday in the district of columbia the petition was filed with the tax_court on date this date wa sec_105 days after the mailing of the notices of deficiency the record shows that the envelope containing petitioners' petition was mailed via the u s postal service on date this date wa sec_102 days after the mailing of the notices of deficiency a petition for redetermination of a deficiency must generally be filed with this court within days after the notice_of_deficiency is mailed to the taxpayer sec_6213 if the notice is addressed to a person outside the united_states the taxpayer would have days to file id ifa taxpayer fails to file within the statutory period the petition must be dismissed for lack of jurisdiction 93_tc_22 if a petition is received after the 90-day period the petition is deemed filed when mailed if the requirements of sec_7502 are satisfied 69_tc_896 under sec_7502 if the envelope containing the petition bears a postmark made by the u s postal service if the date of such postmark falls within the 90-day period and if the other requirements of sec_7502 are satisfied then notwithstanding the untimely receipt the petition will be deemed timely filed stotter v commissioner supra here it is clear that the postmark on the envelope containing the petition was made days after the mailing of the notices of deficiency and that the petition was filed days after the mailing of the notices of deficiency mthus unless petitioners are entitled to the 150-day period under sec_6213 this case must be dismissed for lack of jurisdiction in their objection to the motion petitioners admit that the 90-day period for timely filing was not met petitioners assert they were in mexico when the filing of the petition was apparently due this assertion is not supported by any of their exhibits and is contrary to the stipulated facts in their supplemental objection petitioners allege that more documents can be provided if necessary to prove that petitioners were truly out of the united_states during the period commencing date through date no such documents were submitted and petitioners' statement again is contrary to the stipulated facts in their second supplemental objection petitioners refer to a doctor's statement as proof that they were out of the united_states during the period in question the doctor's statement shows that both petitioners were in mexico from date until date that both petitioners were in mexico during the february period is consistent with the stipulated facts petitioners stipulated that they were in the united_states on date the date the notices of deficiency were mailed and on date the date the notices of deficiency ordinarily would have been delivered petitioners never argued that they did not receive the notices of deficiency on or about that date we are persuaded that petitioners received the notices of deficiency on or about date petitioners were in the united_states from at least date to date petitioners were out of the country from date to date this court has determined that the 150-day period applies not only to persons who are outside of the united_states on some settled business and residential basis but also to persons who are temporarily absent from the country 76_tc_228 33_tc_667 however the taxpayer's absence must result in delayed receipt of the deficiency_notice 68_tc_779 the facts in the instant case clearly reveal that petitioners were not entitled to the 150-day period for filing their petition petitioners were in the united_states on the date that the notices of deficiency were mailed and on the date we have found the notices of deficiency were received in point of fact petitioners did not arrive in mexico until date days after the notices of deficiency were mailed mthus petitioners' absence from the country did not result ina delay in the receipt of the notices of deficiency lewy v commissioner supra lawton v commissioner tcmemo_1979_203 petitioners were not entitled to the 150-day filing period accordingly respondent's motion to dismiss will be granted an appropriate order of dismissal will be entered
